Application to compel defendant-appellant, an attorney, to pay over moneys in accordance with agreement between attorneys.
The petitioner did not have any lien within the purview of Judiciary Law (§ 475), and on the facts disclosed was not entitled to a summary determination on affidavits. Order appealed from dated June 2, 1944, and entered June 8, 1944, unanimously reversed, with ten dollars costs and disbursements and the petition dismissed without prejudice to the commencement of a plenary action. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ,